 

Case 1:20-cv-04487-GBD Document 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—e ewer ewe erm ew ewe eee ee we Ee ee xX
SANDY C. AMADOR RUBIO, :
Plaintiff, :
-against- :
CARLOS MANUELA VARELA DA COSTA :
and BEATRIZ ONTANON NASARRE, :
Defendants. :
we eee x

GEORGE B. DANIELS, District Judge:

Filed 07/29/21 Page 1of1

ORDER

20 Civ. 4487 (GBD)

In light of this case’s referral to mediation, the August 4, 2021 initial conference is

adjourned to November 3, 2021 at 9:30 a.m.

All conferences and deadlines previously scheduled are adjourned sine die.

Dated: )) 20 12074

New York, New York

SO ORDERED.

a B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
